OFFICE   OF   THE All-ORNEYGENERAL OF TEXAS
                     AUSTIN
I!rauoxabl6+a;Lter IdimQhi&onaad
Ffonanblo Ben mwlls     ohal;ll9ka
Pm8
           Artic3.ee 3 and SSQl, Vernon't~mot&ted          airi&
Statutist,read in par% aa foliow5:
             *Article ass&    EW#apt as otherwise pmvid.ed in
     this aat,. tba uraual iaee that   may ba ratainad by
     praalnot, county and dietriot offfoers mentioned
     in tbte   m%t;iclo shall be 6,srollaver

           '1. IQ oomtlee oonixlning twerzty-five(25,000)
     tboueand or lees inhabitantez county judge, dietriot
     CT criminal disttiat attorney, shariif, county clerk,
     &mnty attorney, dietr%ct clerk, tax oollector, tax
     eeeoeeor, or the eeeue~ear and oolleotor of taxes,
     twenty four hum%rad f#iS4OO.)dollars each; uetiae
     of the pes<reand conetable twelve hundred (Q.200.)
                                                 i
     dollsrs eaoh.-'

            'Artltls S&31*   Each offiaar naraed fn thle
    ~ohaptuq shall fl'irart
                         out of ourrent fees of his offlob
    pay or be pl.d the eeunmt eU.ewed him undur the pro-
    oiaiona of hrOM.e W&33, together with the saLarIas
    id hle a5alstaMis and QaputZse, and authorlzea axpeneoe
    under Artiale 3899, QJM! the eaount~naoeeaary to oover
    aoet of'premium on whatwar   aursty bond may be reqyp
    by law.  If the ourrat   rw3  oi mob oirioa oellaot
    in eny ye&u be more than tha amount neaded to pay tba
    emount abcve speciilbd, smm she11 ba deemed excess
    f-8, end r&all be disposed of in the masmer hex-sin-
    after :rovldsd.

          *In oountiee oont;ain&aytwenty-five thbussnd
    (ZS,WO) or lees inhabitants, diPrtriotnnd county
    offiaere nsmed lwrsln ehall retaLa one-third of such
    qxeeea feesa until su6h one-third, t-ether with the
    UQcuritsptmified in Art&ala 3&f%, ,aaounte + threa
    thousand dollars ($3,W.).     . . ,*

            fn ~daitw,    YOU w0xrsd to mme    3ow, varnslkte
Awmtated Civil Statutes, relating to monthly axpensa aooounta,
whit3h reads in pati Qb tOlloW41:

          'The momt   of' such OX:~%~S~S, tog@tiiar with tha
     wunt  of salaries pald to assistants, deputiae and
    elurke, &all be paid out of the face earned by suah
    OlflOU.'~
            Sn view of the foMgoing otatutoe, the4rrtajdiwm
salary of the oaunty ~@ltWk or Eaak6ll County oan in no
we&   eroesd the mm st $rrOOO, per year. In the event
the munty alwk    reaeiver bha amxima Wary    of $3000. end
     id the $aaO. 68 abovw somdemd,    in addition to air
        sarqpetaaafion,maid bisa0.would be to that cnxtont
an wfmunt in 0x0*88 of the total ,wum the dowrty clerk may
legally ret&z8 as a8mpsn8atlonior one ymr.




‘Yi
 .J .F .